Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (9,849,903) in view of Eggert-Crowe et al. (10,899,377). In regard to claims 1 and 18, Lai discloses a modular stroller platform comprising a frame (Fig. 1, items 12 and 22), a front set of mounting points (Figs. 2 and 3, unnumbered support brackets connected to item 11) and a lower rear set of mounting points (Figs. 2 and 3, item 261), whereby child carrier accessories may be mounted simultaneously, one on each of said sets of mounting points (Figs. 1 – 3, items 11 and 20).
In regard to claims 1 and 18, Eggert-Crowe discloses a modular stroller platform comprising a frame (Fig. 1, item 102), a lower front set of mounting points (Fig. 1, item 130), and an upper rear set of mounting points (Fig. 1, item 132), whereby child carrier accessories may be mounted simultaneously, one on each of said sets of mounting points (Fig. 9, items 202 and 204).
In regard to claim 2, Eggert-Crowe discloses wherein said mounting points are located on said frame in a generally lambda-shaped orientation (Fig. 9, when considered in combination with Lai Fig. 2).
In regard to claim 4, Eggert-Crowe discloses an accessory said accessory being operable to selectively attach to said frame using at least one set of said mounting points (Fig. 10, item 206).
In regard to claims 5 – 8, Eggert-Crowe discloses said accessory being a wagon accessory, a storage box accessory, a pet carrier accessory, and a bassinet accessory (Fig. 10, item 206, wherein the basket can be used with a wagon, for storage, with a pet, or with a baby. Additionally, Eggert-Crowe suggests using any appropriate detachable part, column 6, lines 44 – 49).
In regard to claim 9, Eggert-Crowe discloses mounting point adapters for car seats (column 3, lines 40 – 52).
In regard to claim 10, Eggert-Crowe discloses a standing board (Fig. 1, item 104B).
In regard to claim 16, Eggert-Crowe discloses wherein said frame is hinged to enable pivoting of at least one frame component, reducing space required for storage (Fig. 1, item 118).
In regard to claim 17, Eggert-Crowe discloses three child carrier accessories (In combination with Lai, three seats are provided for the three sets of mounting points).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the two seat mounts on the forward frame supports taught by Eggert-Crowe, to the stroller of Lai, in order to increase the number of stroller occupants. This would increase the utility of the stroller to users with larger numbers of infants/toddlers.
In regard to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include additional sets of mounting points, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (9,849,903) in view of Eggert-Crowe et al. (10,899,377) as applied to claims 1 – 10 and 16 – 18 above, and further in view of Velichko (2016/0016601). Lai in view of Eggert-Crowe does not disclose the use of a tray or telescopic handle. In regard to claim 11, Velichko discloses a stroller including a tray (Fig. 1, item 74).
In regard to claim 12, Velichko discloses a telescopic handle (Fig. 1, items 66 and 68).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). These components are common across the stroller arts, and thus would be well within the level of knowledge of one of ordinary skill in the art and would be included when appropriate.

Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (9,849,903) in view of Eggert-Crowe et al. (10,899,377) as applied to claims 1 – 10 and 16 – 18 above, and further in view of Shellenberger (2014/0345980). Lin in view of Eggert-Crowe does not disclose the use of a brake, In regard to claim 13, Shellenberger discloses a stroller including a brake (Fig. 1, item 60).
	In regard to claim 14, Shellenberger discloses at least one pneumatic tire (Fig. 1, item 5L).
	In regard to claim 15, Shellenberger discloses a suspension system (Fig. 3, unnumbered spring system).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). These components are common across the stroller arts, and thus would be well within the level of knowledge of one of ordinary skill in the art and would be included when appropriate.

Response to Arguments
Applicant's arguments filed 08 September 2021 have been fully considered but they are not persuasive.

First, Applicant argues Eggert-Crowe is disqualified for use in the 103 rejection based on a publication date of November 7, 2019.
In order to qualify for use under 35 U.S.C. 103, a reference must be able to be applied under either 35 U.S.C. 102 (a)(1) or 102 (a)(2). Eggert-Crowe would qualify under 35 U.S.C. 102 (a)(2) based on a claim of domestic priority to a provisional application with an effective filing date of 15 January 2019. 

	Applicant also argues that the instant invention is intended to allow for the placement of three children in a space typically reserved for two children and that Lai and Eggert-Crowe neither disclose how such a compressed placement is possible and that balance and loading issues are not taken into account in the combination.
	Applicant is arguing limitations not found within the claims. There is no language relating to the proportional size of the stroller in regard to other “standard” multi-child strollers.

	In regard to claim 2, Applicant argues that due to structural differences between the frames of Lai and Eggert-Crowe, the combination would not be obvious. 
	The Office disagrees. One of ordinary skill in the art would be well within their level of knowledge to take the teaching of various seat placements in Lai and Eggert-Crowe, and translate them to a similar device. One of ordinary skill would have the knowledge to include more supports, differently shaped supports, or differently located supports, and Applicant’s current claim language is not specific on the size, direction, or relative location of any frame members.

	Applicant also argues, in regard to claim 3, that the addition of a fourth mounting point is more than a mere duplication of parts, because of weight distribution, balance, and handling. 
	Again, these are limitations not found within the language of the claims, and thus are not persuasive. 

	For these reasons, the rejections stand.
Allowable Subject Matter
Claim 19 is allowed.

The following is an examiner’s statement of reasons for allowance: Lai (9,849,903) discloses a stroller similar to the instant invention; however Lai, either alone or in combination, neither discloses nor suggests a stroller comprising front wheel stays, rear wheel stays, and handle stays, wherein each of the front wheel stays, rear wheel stays, and handle stays include mounting points, and wherein three child carrier accessories are may be mounted to each of the sets of mounting points. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618